Ex. T3A.81 The Commonwealth of Massachusetts Examiner William Francis Galvin Secretary of the Commonwealth One Ashburton Place, Boston, Massachusetts02108-1512 ARTICLES OF ORGANIZATION (General Laws, Chapter 156B) Name Approved ARTICLE I The exact name of the corporation is: UR of Wrentham MA, Inc. ARTICLE II The purpose of the corporation is to engage in the following business activities: To own and operate restaurants.Notwithstanding the foregoing, the purpose of the corporation is to engage in any lawful act or activity for which a corporation may be organized under the Massachusetts Business Corporation Law. C o P o M o R.A, o Note:If the space provided under any article or item on this form is insufficient, additions shall be set forth on one side only of separate 8 1/2 x 11 sheets of paper with a left margin of at least 1 inch.Additions to more than one article may be made on a single sheet so long as each article requiring each addition is clearly indicated. P.C. ARTICLE Ill State the total number of shares and par value, if any, of each class of stock which the corporation is authorized to issue. WITHOUT PAR VALUE WITH PAR VALUE TYPE NUMBER OF SHARES TYPE NUMBER OF SHARES PAR VALUE Cormmon 0 Common: Preferred: Preferred: ARTICLE IV If more than one class of stock is authorized, state distinguishing designation foreach class.Prior to the issuance of any shares of is class, if shares of another class are outstanding, the corporation must provide a description of the preferences, voting possess, qualifications, and special or relative rights or privileges of that class arid of each other class of which shares arc outstanding and of each series then established within any class. ARTICLE V The restrictions, if any, imposed by the Articles of Organization upon the transfer of shares of stock of any class are: ARTICLE VI **Other lawful provisions, if any, for the conduct and regulation of the business and affairs of the corporation, for its voluntary dissolution, or for limiting, defining, or regulating the powers of the corporation, or of its directors or stockholders, or of any class of stockholders: **If there are no provisions state “None”. Note: The preceding six (6) articles are considered to be permanent and may ONLY be changed by filing appropriate Articles of Amendment. ARTICLE VII The effective date of organization of the corporation shall be the date approved and filed by the Secretary of the Commonwealth.If a later effective date is desired, specify such dare which shall not be more than thirty days after the date of filing. ARTICLE VIII The information contained in Article VIII is not a permanent part of the Articles of Organization a. The street address (post office boxes are not acceptable) of the principal office of the corporation in Massachusetts is:100 Charles Park Road,West Roxbury, Massachusetts 02132 b. the name, residential address and post office address of each director and officer of the corporation is as follows: NAME RESIDENTIAL ADDRESS POST OFFICE ADDRESS President: Paul W MacPhail 241 Lumber Street, Hopkins, MA 01748 Executive Vice President—Finance & Treasurer Robert M. Vincent,Sr. VP, General Counsel & 182 Academy Ave, Weymouth, MA, 02188 Clerk: George W. Hertz II 5 Bertis Adams Way, Westborough, MA 01581 Directors: Aaron D. Spencer Paul W. MacPhail Robert M Vincent 69 Farlow Road, Newton, MA 02159 241 Lumber Street, Hopkington, MA 01748 182 Academy Ave., Weymouth, MA 02188 Assistant Clerk: Richard A, Binder 5 Tomkins Lane, Framingham, MA 01702 c. The fiscal year (i.e., tax year) of the corporation shall end on the last day of the month of: September d. The name and business address of the resident agent, if any of the corporation is: CT Corporation System, 101 Federal Street, Boston Massachusetts 02110 ARTICLE IX By-laws of the corporation have been duly adopted and the president, treasurer, clerk and directors whose names are set forth above, have been duly elected. IN WITNESS WHEREOF AND UNDER THE PENALTIES OF PERJURY, I/we, whose signature(s) appear below incorporator(s) and whose name(s) and businesses or residential address(es) are clearly typed or printed beneath each signature and hereby associate with the intention of forming this corporation under the provisions of General Laws, Chapter 156B and do hereby sign these Articles of Organization as incorporator(s) this 26th day of June, 2002 , CT Corporation System, 101 Federal Street, Boston, MA Note: If an existing corporation it acting as incorporator, type in she exact name of the corporation, the state or other jurisdiction where it wan incorporated the name of the person signing on behalf of said corporation and the title he/she holds or other authority by which such action is taken. THE COMMONWEALTH OF MASSACHUSETTS ARTICLES OF ORGANIZATION (General Laws, Chapter 156B) I hereby certify that, upon examination of these Articles of Organiza-tion, duly submitted to me, it appears that the provisions of the General Laws relative to the organization of corporations have been complied with, and I hereby approve said articles; and the filing fee in the amount of $ having been paid, said articles are deemed to have been filed with me this day of 20 . Effective date: WILLIAM FRANCIS GALVIN Secretary of the Commonwealth FILING FEE:One tenth of one percent of the total authorized capital stock, but not less than $200.00.For the purpose of filing, shares of stock with a par value less than $1.00, or no par stock, shall be deemed to have a par value of $1.00 per share. TO BE FILLED IN BY CORPORATION Photocopy of document to be sent to: CT Corporation System 101 Federal Street Boston, Massachusetts 02110 Telephone: (617) 675-6400
